Case: 20-30480    Document: 00515948250       Page: 1    Date Filed: 07/22/2021




          United States Court of Appeals
               for the Fifth Circuit                                United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                               No. 20-30480                            July 22, 2021
                             Summary Calendar                         Lyle W. Cayce
                                                                           Clerk

   Donna M. Smith,

                                                        Plaintiff—Appellant,

                                    versus

   Regina Woods, Officially and Individually; Monique E.
   Barial, Officially and Individually; Bernadette
   D'Souza, Officially; Melvin C. Zeno, Officially and
   Individually; Chanel R. Debose, Individually; Thomas
   Ussin Brown, Individually; Law Office of Chanel R.
   Debose; Sharry I. Sandler, Individually; Law Office of
   Sharry I. Sandler; Gordon S. Patton, Individually,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                          USDC No. 2:19-CV-14779


   Before Higginbotham, Jones, and Costa, Circuit Judges.
Case: 20-30480          Document: 00515948250              Page: 2      Date Filed: 07/22/2021




                                           No. 20-30480

   Per Curiam:*
           Donna Smith appeals the dismissal of her claims brought under a
   variety of legal theories, seeking to redress alleged wrongs arising from her
   divorce proceedings in Louisiana state court. The district court dismissed
   Smith’s federal claims for lack of subject matter jurisdiction under the
   Rooker-Feldman doctrine and declined to exercise supplemental jurisdiction
   over Smith’s remaining state law claims. 1 In her briefs, Smith reasserts many
   of the allegations in her complaint, but she fails to offer a reasoned argument
   for how the district court erred in concluding that it lacked jurisdiction over
   her claims. Our independent assessment of the district court’s ruling reveals
   no error in that conclusion. 2 We affirm.




           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1
            See Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); D.C. Court of Appeals v. Feldman,
   460 U.S. 462 (1983).
           2
               See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).




                                                  2